Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 29, 2017

The Court of Appeals hereby passes the following order:

A18A0337. LUIS ALBERTO TEODOSIO-MANRIQUEZ v. THE STATE.

      The Appellant's Motion For Remand in the above styled case is hereby
GRANTED. The purpose of the remand is for the Superior Court of Fayette County
to hold a good faith replicated Amended Motion for New Trial Hearing. It is the
understanding of this Court that Fayette County Superior Court Judge Christopher C.
Edwards has set such a hearing for October 19, 2017. It is also the understanding of
the Court the Appellee is in agreement with this Motion For Remand. It is the
understanding of this Court an Amended Motion for New Trial Hearing was
originally held on September 23, 2016. Through no fault of the parties or the
Superior Court, a transcript of the hearing is asserted to be incapable of being
produced. The purpose of the good faith replicated hearing is to produce such a
record.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/29/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.